289 F.2d 934
Charles SATTERLEE, etc., et al., Appellantv.FIRST NAT. BANK OF ABERDEEN, SOUTH DAKOTA.
No. 16602.
United States Court of Appeals Eighth Circuit.
March 1, 1961.

Appeal from the United States District Court for the District of Minnesota.
Thomas J. Murphy, St. Cloud, Minn., for appellants.
Eugene M. Warlich, St. Paul, Minn., for Yellow Mfg. Accept. Corp.
Cyrus A. Field, Fergus Falls, Minn., for First Nat. Bank.
PER CURIAM.


1
Appeal from District Court dismissed on motion of appellants.